Name: Commission Implementing Regulation (EU) NoÃ 1211/2011 of 23Ã November 2011 operating deductions from certain fishing effort for 2011 on account of overfishing by certain Member States in the previous year
 Type: Implementing Regulation
 Subject Matter: fisheries;  Europe;  international law;  natural environment
 Date Published: nan

 24.11.2011 EN Official Journal of the European Union L 308/15 COMMISSION IMPLEMENTING REGULATION (EU) No 1211/2011 of 23 November 2011 operating deductions from certain fishing effort for 2011 on account of overfishing by certain Member States in the previous year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 (1) establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006, and in particular Articles 106(1) thereof, Whereas: (1) Council Regulation (EC) No 1415/2004 of 19 July 2004 fixing the maximum annual fishing effort for certain fishing areas and fisheries (2) establishes the maximum annual fishing effort for certain fishing areas and fisheries, in particular for scallops in certain areas of Ireland. (2) Council Regulation (EC) No 1342/2008 of 18 December 2008 establishing a long-term plan for cod stocks and the fisheries exploiting those stocks and repealing Regulation (EC) No 423/2004 (3) establishes a fishing effort limitation for four cod stocks in certain geographical areas. (3) Council Regulation (EU) No 53/2010 of 14 January 2010 fixing for 2010 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in waters where catch limitations are required and amending Regulations (EC) No 1359/2008, (EC) No 754/2009, (EC) No 1226/2009 and (EC) No 1287/2009 (4) establishes the maximum allowable fishing effort for the year 2010. (4) Council Regulation (EU) No 57/2011 of 18 January 2011 fixing for 2011 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in certain non-EU waters (5) establishes the maximum allowable fishing effort for the year 2011. (5) According to Article 106(1) of Council Regulation (EC) No 1224/2009, when the Commission has established that a Member State has exceeded the fishing effort which has been allocated to it, the Commission shall operate deductions from future fishing effort allocations to that Member State. (6) Articles 106(2) of Council Regulation (EC) No 1224/2009 establish the criteria and conditions for the operation of such deductions by the Commission. (7) Certain Member States have exceeded their fishing effort allocation for the year 2010. It is therefore appropriate to operate deductions from the fishing effort allocated to them in the year 2011. HAS ADOPTED THIS REGULATION: Article 1 The maximum allowable fishing effort fixed in Council Regulation (EU) No 57/2011 and, for certain fishing areas and fisheries in Council Regulation (EC) No 1415/2004, is reduced for 2011 for certain Member States as set out in the Annex. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 258, 5.8.2004, p. 1. (3) OJ L 348, 24.12.2008, p. 20. (4) OJ L 21, 26.1.2010, p. 1. (5) OJ L 24, 27.1.2011, p. 1. ANNEX Member State Geographical area/Species Gears Initial 2010 (kW-days) Changes 2010 Effort uptake (kW-days) % Uptake Related to permitted allocation Effort deduction (kW-days) Multiplying factor Art. 106(2) Reg. 1224/09 Effort deduction 2011 (kW-days) Effort allocation 2011 (kW-days) Revised effort allocation 2011 (kW-days) Art. 11 exclusions (kW-days) (3) Art. 13 avoidance (kW-days) (3) Art. 16 ex-change (kW-days) (3) Art. 17 transfers (kW-days) (3) Effort adapted (kW-days) Germany (a) Kattegat TR2 9 316 (1) 0 1 702 14 258 25 276 26 657 105,46 % 5,46 % 1 381 1,1 1 519 6 987 (2) 5 468 Germany (b) Skagerrak, that part of ICES zone IIIa not covered by the Skagerrak and the Kattegat; ICES zone IV and EU waters of ICES zone IIa; ICES zone VIId TR2 516 154 (1) 0 0 94 507 421 647 421 766 100,03 % 0,03 %  119 1  119 436 666 (2) 436 547 Ireland ICES VII, Scallops 525 012 (4) 259 012 270 368 104,38 % 4,38 % 11 356 1 11 356 525 012 (4) 513 656 France (b) Skagerrak, that part of ICES zone IIIa not covered by the Skagerrak and the Kattegat; ICES zone IV and EU waters of ICES zone IIa; ICES zone VIId TR1 2 214 240 (1) 0 339 670 0 2 553 910 2 680 473 104,96 % 4,96 %  126 563 1  126 563 1 840 286 (2) 1 713 723 France (d) ICES zone VIa and EU waters of ICES zone Vb TR1 3 387 803 (1) 702 070 10 299  178 123 2 517 909 2 611 435 103,71 % 3,71 % 93 526 1 93 526 1 980 786 (2) 1 887 260 United Kingdom (b) Skagerrak, that part of ICES zone IIIa not covered by the Skagerrak and the Kattegat; ICES zone IV and EU waters of ICES zone IIa; ICES zone VIId TR1 8 938 164 (1) 0 2 819 635 660 115 12 417 914 12 450 755 100,26 % 0,26 % 32 841 1 32 841 7 561 687 (2) 7 528 846 TR2 7 409 969 (1) 0 2 010 770 0 9 420 739 10 274 753 109,07 % 9,07 %  854 014 1,1  939 415 6 268 834 (2) 5 329 419 United Kingdom (c) ICES zone VIIa TR2 1 934 646 (1) 0 366 622 300 000 2 601 268 2 931 719 112,70 % 12,70 %  330 451 1,2  396 541 1 450 985 (2) 1 054 444 (1) Quantitity as fixed by Council Regulation (EU) No 53/2010 - Appendix 1 to annex IIA (2) Quantitity as fixed by Council Regulation (EU) No 57/2011 - Appendix 1 to annex IIA (3) Council Regulation (EC) No 1342/2008 (4) Quantity as fixed by Council Regulation (EC) No 1415/2004 - Annex I